 In the Matter, of MALDEN ELECTRIC COMPANYandBROTHERHOOD OFUTILITYWORKERS OF NEW ENGLAND, INC.-Case No. R-,0571.-Decided June30, 1941Jurisdiction:electric utility industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition; contract entered into subsequent to filingof petition, no bar to ; election necessary.UnitAppropriate for Collective Bargaining:employees in-the meter reading,meter testing, bill delivery, and distribution departments of the Company,excluding employees above the rank of working foreman ; Company-wideunitheldinappropriate.Mr. Edward Schneider,for the Board.Mr. David J. DonahueandMr. Robert H. Jameson,of Boston,Mass., for the Company.Mr. William M. Kerwin,of Boston, Mass., for the Brotherhood.Mr. Lawson Wimberly,of Washington, D. C., for the I. B. E. W.Mr. Samuel E. Ango ff,of Boston, Mass., for the U. M. W. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 26, 1941, Brotherhood of Utility Workers of NewEngland, Inc., herein called the Brotherhood, filed with the RegionalDirector for the First Region (Boston, Massachusetts) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Malden Electric Company, Malden,Massachusetts, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On May 2, 1941, the National- Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation. andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.33 N. L. R. B., No. 16.78 MALDEN ELECTRIC COMPANY79On May 6, 1941,the Regional Director issued a notice of hearing;copies of which were duly served upon the Company, the Brotherhood,and upon International Brotherhood of ElectricalWorkers, hereincalled the I. B. E. W., and United Mine Workers of America,. Gas and'By-Product Coke Workers Local No. 12007, herein called the U. M.W. A., labor organizations claiming to represent employees directlyaffected by.the investigation.Pursuant to notice,a hearing was heldon May 15, 16, and 19, 1941, at Boston, Massachusetts, before WebsterPowell, the Trial Examiner duly designated by the Chief Trial Ex-aminer.The Company, the Brotherhood, the I. B. E. W., and theU. M. W. A. were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was afforded allparties.At the close.of the hearing,counsel for the U. M. W. A. andcounsel for the I. B. E. W. moved to dismiss the petition on variousgrounds.The Trial Examiner reserved ruling thereon.The motionsare hereby denied.At the same time counsel for the Company movedto dismiss the petition on the ground that no question concerning rep-resentation had arisen. The Trial Examiner reserved ruling thereon.The motion is hereby denied.During the course of the hearing' theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On May 31, 1941, the U. M. W. A. filed a brief which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. 'THE BUSINESS OF THE COMPANYMalden Electric,Company is a Massachusetts corporation engagedin the sale and distribution of electricity for light and power withinthe State of Massachusetts.During 1940 the Company sold 114,270,370kilowatt hours of electricity for a total revenue of$3,575,433.37.Dur-ing 1940 the Company sold substantial quantities of electricity tomanufacturing concerns which shipped substantial quantities of theirproducts in interstate commerce.The Company also sold electricityto various instrumentalities of commerce such as railroad companies,telegraph companies, radio stations, and the. telephone company.TheCompany stated that it does not contest the jurisdiction of the Boardin this proceeding. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDBrotherhood of Utility Workers of New England, Inc. is an un-affiliated labor organization admitting to, membership employees ofthe Company.International Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor. It admits tomembership employees of the Company.United Mine Workers of America, Gas and By-Product Coke Work-ers Local No. 12007, is a labor organization affiliated with the Con-gress of Industrial Organizations. It admits to membership employeesof the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has been bargaining with various labor organizationssince 1937.Since 1937 the Brotherhood has had exclusive contractswith the Company covering the production and garage employees.The last of such contracts was terminated by the Brotherhood on May1, 1941.The I. B.' E. W. has had exclusive bargaining contracts with theCompany covering the employees in the meter-reading, meter-testing,bill-delivery, and distribution departments since 1937. In' the latterpart of February 1941, the I. B. E. W. and the Company held severalconferences for the purpose of negotiating a new, agreement,culminating in' a closed-shop contract signed on March 5, 1941.'In January 1941, the U. M. W. A. requested the Company to recog-nize'itas the exclusive representative of the employees in the night-posting, store, and outside-collection departments.On February 21,1941, the U. M. W. A.-and the Company reached an agreement for aclosed-shop contract covering such employees.However, the contractwas not signed until March 4, 1941.1On February 25, 1941, a representative of the Brotherhood re-quested the Company to delay its negotiations with the I. B. E. W.,which were pending at that time, because it claimed to represent amajority of the employees that were being bargained for by theI.B.' E.W., and stated that before any agreement was concluded thatits "case" should be heard.On February 26',,1941, the Brotherhoodfiled its petition herein.It is apparent that the I. B. E. W.'s contract'of March 5, 1941, does not constitute a bar to a presentdete'rminationof representatives inasmuch as it was entered into subsequent to'the'filing of the petition herein.21 This contract was not signed until March 4, 1941, because of the delay in getting, thecontract printed..2Matter of.CaliforniaWoolScouring CompanyandTextileWorkers Organizing Commit-tee,5 N. L. R. B. 782. MALDEN ELECTRIC COMPANY81A statement of the Regional Director introduced in evidence showsthat the Brotherhoodrepresents a substantial number of employeesin the unit allby it to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the freeflow of commerce.V. THE APPROPRIATE UNITThe Brotherhood contends that all employees of the Company,excluding executives,officials, supervisory employees above the rankof working foreman, personnel office employees,and office employeesNtiho perform confidential duties, constitute an appropriate unit.TheI.B. E. W. and the U. M. W. A. contend that the units covered bytheir contracts are appropriate and urge the dismissal of the petitionherein.As stated above, since 1937 the Company has been bargaining withthe Brotherhood and the I. B. E. W.on a departmental basis andhas. entered into exclusive bargaining contracts with such labororganizations.Such departments are within the scope of theCompany-wide unit petitioned for by the Brotherhood.The Broth-erhood has continued to bargain with the Company on behalf ofthe production and garage employees after the petition filed by itherein.It is the only organization claiming to represent the pro-duction and garage employees and no one contests that it representsa majority of such employees.In addition,the U. M. W. A. has ' avalid contract entered into prior to the, petition herein coveringemployees in three departments which are claimed by the Brother-hood, and the Brotherhood admits that it does not represent amajority of the employees in these three departments.Under thesecircumstances,we find,that the Company-wide unit petitioned for byThe Regional Director reported that the Brotherhood presented 130 .membership appli-cation cards bearing the names of persons who appear on the Company's pay roll of Febru-ary 27,1941, and who are in the unit alleged by it to be appropriate.He further.reportedthat 49' of the cards bear signatures of persons who are in the unit covered by theI.B. E. W. contract.There are 93 employees in such unit. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheBrotherhood is inappropriate for the purposes of collectivebargaining.'At the hearing, however, counsel for the Brotherhood stated. thatin the event the Board found that the Company-wide unit was notappropriate, it desired a single election among the production andgarage employees and, the employees covered by the I. B. E. W.contract.Since no one contests that the Brotherhood represents. amajority of the production and garage employees, we find that it isunnecessary to hold an election among such employees.However,as stated above, the Brotherhood represents a substantial number ofemployees in the departments covered by the I. B. E. W. contract.Under all of the circumstances, we. find that the employees coveredby the I. B. E. W. contract constitute an appropriate unit for thepurposes of collective bargaining.We find that employees in the meter reading, meter testing, billdelivery and distribution departments of the Company, excludingemployees above the rank of working foreman, constitute a unit ap-propriate for the purposes of collective bargaining and that suchunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies. of the Act.vI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.TheI.B. E. W. stated that in the event the Board directed an election,itdesired that the pay roll of . February 27, 1941, which was intro-duced in evidence, be, used to determine eligibility to vote.The-Com-pany and the Brotherhood took no position' with respect to theeligibility date.In accordance with our usual practice we find thatthe employees of the Company eligible to vote in the election shallbe those employees in the appropriate unit who were-employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to such limitations and additions as areset forth in the Direction hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has' arisen concerning the repre-ssntation of employees of Malden Electric Company, Malden, Massa-4 It should be noted that New England Power Association, of which the Company is anaffiliate, has over 40 contracts with labor organizations, all on a departmental basis. MALDEN ELECTRIC COMPANY83,chusetts, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All employees in the meter reading, meter testing, bill delivery,and distribution departments of the Company, excluding employeesabove the, rank of working foreman, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested ' in - the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National..LaborRelations Board Rules and Regulations-Series 2,.as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Malden Electric Company, Malden, Massachusetts, an electionby secret ballot shall be conducted as. early as possible, but not later.than, thirty .(30) days from the date of this Direction, under the direc-tion: and supervision of the Regional Director for .the First Region,acting in this matter as agent for the National Labor Relations Board,and subject. to Article III, Section 9, of said Rules and Regulations,among all employees in the meter-reading, meter-testing, bill-delivery,.and distribution departments of the Company who were employedduring the pay-roll period immediately preceding the- date of thisDirection, including employees who did not work during such pay-roll period because they were ill or on vacation or in the active mili-tary service or.training of the United States, or temporarily laid off,but excluding employees above the rank of working foreman andemployees who have since quit or been discharged for cause, todetermine whether they, desire to be represented by Brotherhood ofUtilityWorkers of New England, Inc., or by International Brother-hood of Electrical Workers, affiliated with the American Federationof .Labor, for .the purposes of collective bargaining, or by neither..[SAME TITLE]CERTIFICATION OF REPRESENTATIVESAugust 6, 1941On June 30, 19411 the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.Pursuant to the Direction of Election,450122-42-vol. 33-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARD,an election by secret ballot was conducted on July 18, 1941, underthe direction and supervision .of the. Regional Director for the. FirstRegion (Boston, Massachusetts).On July 21, 1941, the RegionalDirector, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,,issued-and duly served.'upon the parties an Election Report on' theballot.No objections to the conduct of the ballot or,.the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number of votes cast____________________________________84Total number of valid votes cast ______________,_-------------- 34Total number of ballots, marked for Brotherhood of UtilityWorkers of New England, Inc------------------------------ 36Total number of ballots marked for International Brotherhoodof ElectricalWorkers (A: F. of L.)------------- _------------ 45Total number of ballots marked "Neither "______-_____Total number of void ballots__________________________________0Total number of,blank ballots -----------------------------------0"Total number of challenged ballots____________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section9.(c) ofthe National Labor Rela-tions Act, 49 Stat. 449, and pursuant to, Article III, Sections 8 and 9,of National Labor Relations Board Rules 'aud Regulations-Series" 2,as amended,IT IS HEREBY CERTIFIEDthat International Brotherhood of ElectricalWorkers,' affiliated with the American Federation of Labor,. has beendesignated and selected by a majority, of all employees in the meter-reading, meter-testing, bill-delivery, and distribution departments ofMalden Electric Company, Malden, Massachusetts, excluding em-.ployees above the rank of working foreman, as their representativefor the purposes of collective bargaining, and that, pursuant to Sec-tion 9 (a) .of the Act, International Brotherhood of Electrical Work-ers, affiliated, with' the American Federation of Labor, is the exclu-sive representative of all such employees for the purposes of collec-tive bargaining with respect to rates of-pay, wages, hours of employ-ment, and other conditions of employment.33 N.. L.R. B., No. 16a.